Case 3:20-cv-01234-JFS Document 1-7 Filed 07/17/20 Page 1 of 1

 

 

 

 

~ - —
Le) > Cc a © &@ https://nilesbottlestoppers.com/product/ss-6000/?v=75 16fd43adaa oe YY w | Q. Search

ew’ Viled

Bottle Stoppers

XE Most Visited e Getting Started W' List of straight pull rifl... Tamper kit - Vermont... GA Grobet 12 File Needle... (@@ New Tab

HOME SHOP~ HOWTO~ GALLERY~ TIPS REVIEWS ABOUTNILES CONTACT ME LOGIN/REGISTER {$0.00 Gl

 

BOTTLE STOPPERS

at! SS-6000 (SS-301)

tetris (49 customer reviews)

$6.45 $4.68

$4.50 per unit for buying at least 12
$4.25 per unit for buying at least 24
$3.88 per unit for buying at least 48

 

These stoppers are top quality, made in the USA,

e Solid FDA 304 18-8 food compliant stainless steel
e FDA food compliant nitrile o-rings
e Lifetime Guarantee on stopper and o-rings

e Made and patented in the USA

These stoppers have a 3/8" x 16 threaded stud 1/2" long, machined in one piece with stopper. Top diameter of this stopper
is 13/16" and itis 11/2" tall. The picture shows how the stopper sits low in the bottle so you can create designs that will sit
low to the bottle. This style is popular for golf balls, pottery, wood and ceramics. This is the first stopper | ever designed in
Feb. 2005.

Bottle Stopper Tags: these cards tell people you are using the best quality stoppers. “click “enable editing” to type your

“Note: for larger quantities buy wholesale direct from Manufacturer.

   
